Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                            CASE NO.: 0:20cv61256

 HOWARD SINGER,

       Plaintiff,

 v.

 UNITED COLLECTION BUREAU, INC.,

      Defendant.
 _________________________________________/

                                    COMPLAINT
                                   JURY DEMAND

       1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

 U.S.C. §1692 et seq. (“FDCPA”), and the Florida Consumer Collection Practices

 Act, Fla. Stat. §559.55 et seq. (“FCCPA”).

                           JURISDICTION AND VENUE

       2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and

 15 U.S.C. §1692k. Venue in this District is proper because Plaintiff resides here

 and Defendant sent letters into this District.

                                       PARTIES

       3.     Plaintiff, HOWARD SINGER, is a natural person, and citizen of the

 State of Florida, residing in Broward County, Florida.
Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 7



        4.    Defendant, UNITED COLLECTION BUREAU, INC.., ("UCB" or

 “Defendant”) is an Ohio Corporation with its principal place of business located at

 5620 SOUTHWYCK BLVD, TOLEDO, OH 43614.

        5.    Defendant is registered with the Florida Department of State Division

 of Corporations as a foreign corporation. Its registered agent for service of process

 is the CORPORATION SERVICE COMPANY, 1201 HAYS STREET,

 TALLAHASSEE, FL 32301.

        6.    Defendant is registered with the Florida Office of Financial

 Regulation as a consumer collection agency.

        7.    Defendant regularly uses the mail and telephone in a business the

 principal purpose of which is the collection of debts.

        8.    Defendant regularly collects or attempts to collect debts for other

 parties.

        9.    Defendant is a “debt collector” as defined in the FDCPA and the

 FCCPA.

                            FACTUAL ALLEGATIONS

        10.   Defendant sought to collect from Plaintiff an alleged debt ("the

 alleged debt").

        11.   The alleged debt arose from a credit card account.




                                           2
Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 7



          12.   Plaintiff used the credit card account to make purchases for personal,

 family and household purposes.

          13.   The alleged debt went into default with the original creditor.

          14.   Thereafter, the original creditor referred the debt to Defendant for the

 purpose of collecting the alleged debt.

          15.   On or about October 14, 2019, Defendant sent a letter directly to

 Plaintiff at his home address seeking to collect the alleged debt, attached as Exhibit

 ("A").

          16.   On or about October 28, 2019, Plaintiff mailed Defendant a letter

 disputing the debt and informing Defendant that he was represented by counsel and

 informing Defendant of his counsel's name and address, attached as Exhibit ("B").

          17.   Plaintiff obtained a certificate of mailing from the United States Postal

 Service, certifying that the October 28, 2019 letter detailed in paragraph 16 above

 was mailed to Defendant, attached as Exhibit (“C”).

          18.   On or about November 1, 2019, Defendant sent a letter directly to

 Plaintiff at his home address in apparent acknowledgement of Plaintiff’s letter

 dated October 28, 2019 and seeking to collect the alleged debt, attached as Exhibit

 ("D").




                                             3
Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 7



        19.   At the time Defendant sent its November 1, 2019 letter directly to

 Plaintiff at his home address, Defendant knew Plaintiff was represented by an

 attorney with respect to the alleged debt.

        20.   Defendant knew of Plaintiff's representation by counsel as it

 acknowledged receipt of Plaintiff's letter of October 28, 2019 in Defendant's

 November 1, 2019 letter.

        21.   Plaintiff’s attorney had not consented to Defendant’s direct

 communication with Plaintiff.

        22.   Plaintiff’s attorney had not failed to respond to any communication of

 Defendant within a reasonable amount of time.

        23.   No court had authorized Defendant’s direct communication with

 Plaintiff.

        24.   At the time Defendant sent its November 1, 2019 letter, Defendant

 knew that the FDCPA and the FCCPA prohibited it from communicating directly

 with Plaintiff.

        25.   Should Defendant continue to communicate directly with Plaintiff,

 Plaintiff will be harmed in the future by the inability to avail himself to the

 representation of his counsel.




                                              4
Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 7



                            COUNT I
         COMMUNICATION WITH A CONSUMER REPRESENTED BY
            COUNSEL IN VIOLATION OF 15 U.S.C §1692c(a)(2)

         26.   Plaintiff incorporates Paragraphs 1 through and including 25.

         27.   Defendant communicated directly with Plaintiff when Defendant

 knew Plaintiff was represented by an attorney in violation of 15 U.S.C.

 §1692c(a)(2).

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.    Damages;

               b.    Attorney’s fees, litigation expenses and costs of suit; and

               c.    Such other or further relief as the Court deems proper.

                            COUNT II
         COMMUNICATION WITH A CONSUMER REPRESENTED BY
            COUNSEL IN VIOLATION OF Fla. Stat. §559.72 (18)

         28.   Plaintiff incorporates Paragraphs 1 through and including 25.

         29.   Defendant communicated directly with Plaintiff when Defendant

 knew Plaintiff was represented by an attorney in violation of Fla. Stat. §559.72

 (18).

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.    Damages;


                                           5
Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 7



              b.     Attorney’s fees, litigation expenses and costs of suit; and

              c.     Such other or further relief as the Court deems proper.

                         COUNT III
     ILLEGAL COLLECTION TECHNIQUES IN VIOLATION OF THE
        FLORIDA CONSUMER COLLECTION PRACTICES ACT

       30.    Plaintiff incorporates Paragraphs 1 through and including 25.

       31.    Defendant asserted the right to collect a debt by communicating

 directly with Plaintiff when Defendant knew Plaintiff was represented by an

 attorney and when Defendant knew did not have a legal right to directly

 communicate with Plaintiff in violation of Fla. Stat. §559.72(9).

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

              a.     Damages;

              b.     Attorney’s fees, litigation expenses and costs of suit; and

              c.     Such other or further relief as the Court deems proper.


                              COUNT IV
                   DECLARATORY AND INJUNCTIVE RELIEF

       32.    Plaintiff incorporates Paragraphs 1 through and including 25.

       33.    The FCCPA provides for equitable relief including injunctive relief.

 Berg v. Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla.

 2008).


                                           6
Case 0:20-cv-61256-RAR Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 7



       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

              a.    declaring that Defendant’s direct communication with Plaintiff

              and that its assertion of the right thereof violates the FCCPA;

              b.    permanently enjoining Defendant from direct communication

              with Plaintiff; and

              c.    Such other or further relief as the Court deems proper.

                                        JURY DEMAND

                               Plaintiff demands trial by jury.



                                         Shera Erskine Anderson, Esq.
                                         304 Indian Trace, #414
                                         Weston, FL 33326
                                         shera_anderson@outlook.com



                                     By: s/ Shera E. Anderson, Esq.
                                        Shera E. Anderson, Esq.
                                        Florida Bar No. 68129




                                           7
